Exhibit 10.1

Execution Copy

THIRD FORBEARANCE AGREEMENT

This Third Forbearance Agreement (herein, the “Third Forbearance Agreement”) is
made as of this 3rd day of March, 2011, by and among Sbarro, Inc., a New York
corporation (the “Borrower”), Sbarro Holdings, LLC, a Delaware limited liability
company (“Holdings”), the Lenders (as defined in the Credit Agreement) party
hereto and Bank of America, N.A., as Administrative Agent.

RECITALS:

A. The Lenders have extended credit to the Borrower on the terms and conditions
set forth in that certain Credit Agreement dated as of January 31, 2007, as
amended or otherwise modified prior to the date hereof, by and among the
Borrower, Holdings, the Lenders, the Administrative Agent and the other entities
party thereto (the “Credit Agreement”).

B. The Borrower has informed the Lenders that it is not in compliance with
Section 7.16 of the Credit Agreement for the four fiscal quarter period ending
January 2, 2011 (the “Financial Covenant Default”) (and the parties hereto
acknowledge and agree that the date of December 26, 2010 set forth in such
Section is a mistake and the correct date is January 2, 2011).

C. The Borrower has also informed the Lenders that it has failed to make the
interest payment in respect of its Senior Notes that was due and payable on
February 1, 2011, and that, beginning on March 3, 2011, such failure will
constitute (i) an Event of Default under Section 8.01(e)(i)(A) of the Credit
Agreement and (ii) an Event of Default under Section 8.01(e)(i)(A) of the Second
Lien Credit Agreement, which will constitute an additional Event of Default
under Section 8.01(e)(i)(A) of the Credit Agreement (such Events of Default, the
“Cross-Defaults”).

D. The Lenders are not willing to waive the Event of Default that exists as a
result of the Financial Covenant Default or the Events of Default that will
exist beginning on March 3, 2011 as a result of the Cross-Defaults.

E. The Borrower has also informed the Lenders that it received a “Notice of
Default” under the Senior Notes Indenture from a holder of the Senior Notes on
December 28, 2010 with respect to the entry of the Second Lien Credit Agreement
by the Loan Parties in March 2009 (the “Indenture Default Notice”) and that the
Borrower disputes the defaults specified in the Indenture Default Notice.

F. The Borrower has requested that the Lenders temporarily forbear from
exercising certain rights and remedies under the Loan Documents.

G. The Borrower, Holdings, the Lenders party thereto and the Administrative
Agent have entered into (i) that certain Forbearance Agreement dated as of
January 3, 2011 (the “First Forbearance Agreement”) and (ii) that certain Second
Forbearance Agreement dated as of January 31, 2011 (the “Second Forbearance
Agreement”).



--------------------------------------------------------------------------------

H. In order to accommodate the Borrower’s request, during and only during the
period (the “Standstill Period”) beginning on the date of this Third Forbearance
Agreement and ending on the Standstill Termination Date (as defined below), the
Lenders are willing to temporarily forbear from exercising their rights and
remedies available solely by reason of the Financial Covenant Default, the
Cross-Defaults or the delivery of the Indenture Default Notice on the terms,
conditions, and provisions contained in this Third Forbearance Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Incorporation of Recitals; Defined Terms. Holdings, the Borrower and each of
the Lenders party hereto acknowledges that the Recitals set forth above are true
and correct in all material respects. The defined terms in the Recitals set
forth above are hereby incorporated into this Third Forbearance Agreement by
reference. All other capitalized terms used herein without definition shall have
the same meanings herein as such terms have in the Credit Agreement.

2. Confirmation by the Borrower of Loans and Letters of Credit. The Borrower
acknowledges and agrees that as of March 1, 2011, the respective aggregate
outstanding principal balances of the Loans and the aggregate face amount of
outstanding Letters of Credit were as follows:

 

Revolving Loans:

   $ 17,900,000.00   

Term B Loans:

   $ 154,797,500.00   

Letters of Credit:

   $ 3,599,909.53   

The Borrower acknowledges and agrees that as of (and including) March 1, 2011:
(i) the aggregate amount of accrued and unpaid interest on the Revolving Loans
and Term B Loans is $2,023,269.46, (ii) the aggregate amount of accrued and
unpaid Letter of Credit Fees payable pursuant to Section 2.11(b) of the Credit
Agreement is $27,449.32 and (iii) the foregoing amounts do not include other
fees, expenses and other amounts which are chargeable or otherwise reimbursable
under the Credit Agreement and the other Loan Documents. All of the foregoing
amounts are the bona fide obligations of the Borrower, and the Borrower
acknowledges its obligation to pay such amounts in accordance with the terms of
the Credit Agreement and agrees that it has no right of setoff, defenses, claims
or counterclaims with respect thereto.

3. Acknowledgment of Default. The Financial Covenant Default constitutes as of
January 2, 2011, and each Cross-Default will constitute as of March 3, 2011, an
Event of Default under the Credit Agreement (such Events of Default, the
“Specified Events of Default”). The Borrower acknowledges that, as a result of
the Specified Events of Default, (i) the conditions precedent to the obligation
of each Lender to make Loans to the Borrower and to the obligation of each L/C
Issuer to issue (or renew or extend the term of) any Letter of Credit set forth
in Section 4.02 of the Credit Agreement are not satisfied and (ii) the Lenders
are permitted and entitled under Section 8.02 of the Credit Agreement to
terminate the Commitments, to accelerate

 

-2-



--------------------------------------------------------------------------------

the Loans, to require cash collateral for L/C Obligations, to enforce Liens
granted under the Collateral Documents and to exercise any other rights or
remedies that may be available under the Loan Documents or under applicable law.
Each of Holdings and the Borrower represents to the Administrative Agent and the
Lenders that no Default or Event of Default exists other than the Specified
Events of Default. Each of Holdings and the Borrower acknowledges that as a
result of the Specified Events of Default, it is prohibited from taking any
actions that would be otherwise permitted under the Credit Agreement that are
conditioned upon no Default or Event of Default having occurred and being
continuing (or words of similar import), and agrees not to take, and not to
permit any of its respective Subsidiaries to take, any such actions. Furthermore
(and without limiting the foregoing), each of Holdings and the Borrower
acknowledges and agrees that as a result of the Specified Events of Default:

 

  (i) in accordance with the definition of “Eligible Assignee” contained in
Section 1.01 of the Credit Agreement and Section 10.06(b) of the Credit
Agreement, the Borrower’s consent right in respect of certain assignments is no
longer in effect;

 

  (ii) in accordance with clause (x) of Section 2.06(c) of the Credit Agreement,
all outstanding Loans bear interest at the Default Rate; and

 

  (iii) in accordance with Section 2.07(d) of the Credit Agreement, the Borrower
is not entitled to convert Eurodollar Loans to, or continue any Eurodollar Loans
for additional Interest Periods as, Eurodollar Loans having an Interest Period
in excess of one month.

4. Forbearance. Until the Standstill Termination Date (as defined below) occurs,
the Lenders will not (i) accelerate the Loans or enforce any of the Liens
granted under the Collateral Documents solely as a result of the Specified
Events of Default or the delivery of the Indenture Default Notice or
(ii) exercise any other rights or remedies under the Loan Documents available
solely by reason of the Specified Events of Default or the delivery of the
Indenture Default Notice.

5. Certain Covenants. Each of Holdings and the Borrower hereby covenants and
agrees with the Administrative Agent and the Lenders as follows:

 

  (a) Principal Payments. The Borrower shall continue to pay all principal on
the Loans as and when due under the Credit Agreement including, without
limitation, all scheduled payments of principal on the Term B Loans, and shall
reimburse each L/C Issuer for any L/C Disbursements as and when due under the
Credit Agreement.

 

  (b) Interest and Fee Payments. The Borrower shall make all payments in respect
of interest, fees and other amounts due under the Loan Documents when due.

 

  (c)

Fees and Expenses. The Borrower shall pay on demand all reasonable and
documented fees and expenses (including attorneys’ and advisors’ fees)

 

-3-



--------------------------------------------------------------------------------

 

incurred by the Administrative Agent and its counsel in connection with this
Third Forbearance Agreement, and will comply with its payment obligations
pursuant to that certain letter agreement, dated as of December 22, 2010, by and
among Conway Del Genio Gries & Co., LLC (“CDG”), Davis Polk & Wardwell LLP and
the Administrative Agent, as acknowledged by the Borrower and Holdings pursuant
to that certain letter of acknowledgement, dated as of December 22, 2010,
delivered by the Borrower and Holdings to the Administrative Agent and Davis
Polk & Wardwell LLP.

 

  (d) Capital Expenditures. The Borrower shall not permit Consolidated Capital
Expenditures for the period beginning March 3, 2011 and ending on April 1, 2011
to exceed $2,500,000.

 

  (e) [Reserved.]

 

  (f) Additional Reporting. During the Standstill Period, the Borrower shall
provide on each Wednesday of each calendar week, (x) a report showing aggregate
weekly store sales statistics for the most recently completed calendar week with
a comparison to the corresponding week of the preceding year and (y) a report
showing, with respect to the calendar week ending 10 calendar days prior to such
Wednesday, actual cash flow for the Borrower and its Subsidiaries and a
comparison to the projected amount for such week set forth in the Updated
13-Week Forecast (as defined in the Second Forbearance Agreement). For the
avoidance of doubt, each calendar week ends on Sunday.

 

  (g) [Reserved.]

 

  (h) [Reserved.]

 

  (i) Other Documents. Not later than March 18, 2011, the Borrower shall deliver
to the Administrative Agent such other documents as has been agreed by the
Borrower and the Administrative Agent prior to the date hereof.

 

  (j) Notices of Certain Payments. During the Standstill Period, the Borrower
shall provide the Administrative Agent with not less than two (2) Business Days’
advance notice of any payment to be made by the Borrower or any of its
Subsidiaries that (x) is in an amount greater than $1,000,000 and (y) is not
reflected in the Updated 13-Week Forecast (as defined in the Second Forbearance
Agreement).

 

  (k) Other Restrictions. During the Standstill Period and regardless of whether
or not any of the following would otherwise be permitted under the Credit
Agreement, neither Holdings nor the Borrower shall, nor shall they permit any
other Group Company to:

 

-4-



--------------------------------------------------------------------------------

  (1) directly or indirectly, redeem, purchase, prepay, retire, defease or
otherwise acquire for value, prior to scheduled maturity, scheduled repayment or
scheduled sinking fund payment, any Subordinated Indebtedness, any Indebtedness
incurred pursuant to the Senior Notes Documents or any Indebtedness incurred
pursuant the Second Lien Loan Documents;

 

  (2) pay in cash any Management Fees (including any Financial Advisory Fees (as
defined in the Management Agreement as in effect on the date of the First
Forbearance Agreement)) or make any other cash payments to the Sponsor or any
Affiliate of the Sponsor that is not a Group Company, except for
(A) reimbursements of airline tickets and other documented out-of-pocket
expenses made pursuant to the Management Agreement as in effect on the date
hereof in an aggregate amount for all such expenses (other than airline tickets)
not to exceed $10,000, (B) payments made to or on behalf of such Persons that
are directors of the Company, solely in such capacity, that are consistent with
payments made by the Company to or on behalf of other directors, (C) payments
made to or on behalf of such Persons that are lenders under the Second Lien
Credit Agreement, solely in such capacity, in accordance with the terms of the
Second Lien Credit Agreement, including the fees, charges and disbursements of
counsel and (D) any payments in respect of goods or services provided by other
portfolio companies of the Sponsor or its Affiliates that are in the ordinary
course of business and otherwise permitted to be made under the Credit
Agreement;

 

  (3) incur, create or assume any Indebtedness or Swap Obligations pursuant to
clause (xx) of Section 7.01 of the Credit Agreement;

 

  (4) create, incur or assume any Lien on any property or assets pursuant to
clause (xxx) or (xxxi) of Section 7.02 of the Credit Agreement; provided, that
the Group Companies may create, incur or assume Liens pursuant to such clause
(xxxi) securing obligations or other liabilities in an aggregate amount not to
exceed $500,000;

 

  (5) enter into any transaction of merger or consolidation pursuant to clause
(v) of Section 7.04 of the Credit Agreement;

 

  (6) declare or pay any Restricted Payments pursuant to clause (vii) or (ix) of
Section 7.07 of the Credit Agreement; or

 

  (7)

make or acquire any Investment in any Person pursuant to clause (xi)(A), (xiv),
(xv), (xxii), (xxiv) or (xxv) of Section 7.06(a) of the Credit Agreement;
provided, that (A) the Group Companies may make or acquire Investments pursuant
to such clause (xi)(A) in an aggregate amount not to exceed $250,000 and (B) the
Group Companies may

 

-5-



--------------------------------------------------------------------------------

 

make or acquire Investments pursuant to such clauses (xv) and (xxii) in an
aggregate amount (in aggregate for both such clauses together) not to exceed
$500,000.

 

  (l) Minimum Liquidity. During the Standstill Period, Holdings and the Borrower
shall not permit the aggregate amount of unrestricted cash and Cash Equivalents
of the Loan Parties (“Liquidity”) as of the last day of any calendar week,
commencing with the calendar week ending February 27, 2011, to be less than
(x) the projected Liquidity set forth in the Updated 13-Week Forecast for the
last day of such calendar week plus (y) $2,000,000.

6. Standstill Termination Date. As used in this Third Forbearance Agreement,
“Standstill Termination Date” shall mean the earliest of (i) April 1, 2011,
(ii) the date on which any Event of Default under the Credit Agreement other
than the Specified Events Default shall occur, (iii) the date on which any
breach by Holdings or the Borrower of any of the covenants set forth in
Section 5 of this Third Forbearance Agreement shall occur (or, in the case of
the covenants set forth in clauses (f) and (i) of such Section 5, the date that
is two calendar days following any breach thereof unless such breach has been
remedied on or prior to such date), (iv) the date on which the holders of the
Senior Notes or the trustee under the Senior Note Indenture shall (a) accelerate
obligations under the Senior Notes pursuant to Section 6.02 of the Senior Notes
Indenture or (b) exercise any available remedy at law or in equity before a
court of competent jurisdiction to collect the payment of obligations under the
Senior Notes or to enforce the performance of any provision of the Senior Notes
or the Senior Notes Indenture pursuant to Section 6.03 of the Senior Notes
Indenture and (v) the date on which the Second Lien Lenders, the administrative
agent or the collateral agent under the Second Lien Loan Documents shall
(a) accelerate obligations under the Senior Lien Credit Agreement pursuant to
Section 8.02(b) of the Second Lien Credit Agreement or (b) enforce any rights
and interests created and existing under the Second Lien Loan Documents pursuant
to Section 8.02(d) of the Second Lien Credit Agreement. The occurrence of the
Standstill Termination Date shall be deemed an Event of Default under the Credit
Agreement. Upon the occurrence of the Standstill Termination Date, the
Standstill Period shall automatically terminate and the Lenders shall, at any
time thereafter, be permitted and entitled under Section 8.02 of the Credit
Agreement to, among other things, terminate the Commitments, accelerate the
Loans, require cash collateral for L/C Obligations, enforce the Liens granted
under the Collateral Documents and exercise all other rights and remedies
available under the Loan Documents or applicable law.

7. No Waiver and Reservation of Rights. Each of Holdings and the Borrower
acknowledges and agrees, on behalf of itself and on behalf of its respective
Subsidiaries, that the Lenders are not waiving the Specified Events of Default
(or any other Default or Event of Default), but are simply agreeing to forbear
from exercising their rights with respect to the Specified Events of Default or
the delivery of the Indenture Default Notice to the extent expressly set forth
in this Third Forbearance Agreement. Without limiting the generality of the
foregoing, each of Holdings and the Borrower acknowledges and agrees that
immediately upon expiration of the Standstill Period, the Administrative Agent
and the Lenders have all of their rights and remedies with respect to the
Specified Events of Default or the delivery of the Indenture Default Notice to
the same extent, and with the same force and effect, as if the

 

-6-



--------------------------------------------------------------------------------

forbearance provided for herein had not been granted. Each of Holdings and the
Borrower agrees not to assert and hereby forever waives, on behalf of itself and
on behalf of its respective Subsidiaries, any right to assert that the
Administrative Agent or the Lenders are obligated in any way to continue beyond
the Standstill Period to forbear from enforcing their rights or remedies or that
the Administrative Agent and the Lenders are not entitled to act on the
Specified Events of Default or the delivery of the Indenture Default Notice on
and after the occurrence of the Standstill Termination Date as if such Event of
Default had just occurred and the Standstill Period had never existed. Each of
Holdings and the Borrower acknowledges and agrees, on behalf of itself and on
behalf of its respective Subsidiaries, that the Lenders have made no
representations as to what actions, if any, the Lenders will take after the
Standstill Period or upon or after the occurrence of the Standstill Termination
Date, and the Lenders and the Administrative Agent do hereby specifically
reserve any and all rights, remedies, and claims they have (after giving effect
hereto) with respect to the Specified Events of Default or the delivery of the
Indenture Default Notice and each other Default or Event of Default that may
occur.

8. Loan Documents Remain Effective. Except as expressly set forth in this Third
Forbearance Agreement, the Loan Documents and all of the obligations of Holdings
and the Borrower thereunder, the rights and benefits of the Administrative Agent
and Lenders thereunder, and the Liens created thereby remain in full force and
effect. Without limiting the foregoing, each of Holdings and the Borrower agrees
to comply with all of the terms, conditions, and provisions of the Loan
Documents. This Third Forbearance Agreement and the Loan Documents are intended
by the Lenders party hereto as a final expression of their agreement and are
intended as a complete and exclusive statement of the terms and conditions of
that agreement.

9. Conditions Precedent. The effectiveness of this Third Forbearance Agreement
and the commencement of the Standstill Period is subject to the satisfaction of
the following condition precedent: Holdings, the Borrower and the Required
Lenders shall have executed and delivered this Third Forbearance Agreement.

10. Release. In consideration of, among other things, the forbearance provided
for herein, each of Holdings and the Borrower, on behalf of itself and its
respective Subsidiaries and its and their respective successors and assigns (the
“Borrower Parties”), jointly and severally releases, acquits and forever
discharges (in each case to the extent permitted by applicable law) the
Administrative Agent and each Lender (collectively, the “Lender Parties”), and
their respective subsidiaries, parents, affiliates, partners, officers,
directors, employees, agents, attorneys, successors and assigns, both present
and former (collectively, the “Lenders’ Affiliates”) from any and all manner of
actions, causes of action, suits, debts, controversies, damages, judgments,
executions, claims (including without limitation crossclaims, counterclaims and
rights of set-off and recoupment) and demands whatsoever, whether known or
unknown, whether asserted or unasserted, in contract, tort, law or equity which
Holdings, the Borrower or any other Borrower Party has or may have against any
of the Lender Parties and/or the Lenders’ Affiliates by reason of any action,
failure to act, matter or thing whatsoever arising from or based on facts
occurring prior to the date hereof that relate to this Third Forbearance
Agreement, the Credit Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, including but not limited to any such claim or
defense to the extent that it relates to (i) the making or administration of the
Loans, including without limitation, any such claims and

 

-7-



--------------------------------------------------------------------------------

defenses based on fraud, mistake, duress, usury or misrepresentation, or any
other claim based on so-called “lender liability theories”, (ii) any covenants,
agreements, duties or obligations set forth in the Loan Documents or (iii) any
actions or omissions of any of the Lender Parties and/or the Lenders’ Affiliates
in connection with the initiation or continuing exercise of any right or remedy
contained in the Loan Documents or at law or in equity with respect to the Loan
Documents.

11. Miscellaneous. By its acceptance hereof, each of Holdings and the Borrower
hereby represents and warrants that (i) it has the necessary power and authority
to execute, deliver, and perform the undertakings contained herein, (ii) this
Third Forbearance Agreement constitutes its valid and binding obligation,
enforceable against it in accordance with its terms, (iii) as of the date
hereof, each of the Updated Organization Chart (as defined in the First
Forbearance Agreement) and the Updated Subsidiary Schedule (as defined in the
First Forbearance Agreement) is complete and correct in all material respects,
(iv) as of the date hereof, each Subsidiary of Holdings that is required under
the terms of the Credit Agreement to be a party to the Guaranty as a “Guarantor”
(as defined therein) is a party to the Guaranty as a “Guarantor” (as defined
therein) and (v) as of the date hereof, each Subsidiary of Holdings that is
required under the terms of the Credit Agreement to be a party to any of the
Collateral Documents and to grant Liens pursuant thereto has become a party to
such Collateral Documents and has granted such Liens. Any provision of this
Third Forbearance Agreement held invalid, illegal, or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality, or unenforceability without affecting the validity,
legality, and enforceability of the remaining provision hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. The parties hereto hereby
acknowledge and agree that this Third Forbearance Agreement shall constitute a
Loan Document for all purposes of the Credit Agreement and the other Loan
Documents. Unless otherwise expressly stated herein, the provisions of this
Third Forbearance Agreement shall survive the termination of the Standstill
Period. This Third Forbearance Agreement may be executed in counterparts and by
different parties on separate counterpart signature pages, each of which
constitutes an original and all of which taken together constitute one and the
same instrument. Delivery of a counterpart hereof by facsimile transmission or
by e-mail transmission of an Adobe portable document format file (also known as
a “PDF” file) shall be effective as delivery of a manually executed counterpart
hereof. This Third Forbearance Agreement shall be governed by New York law and
shall be governed and interpreted on the same basis as the Credit Agreement.

[SIGNATURE PAGES TO FOLLOW]

 

-8-



--------------------------------------------------------------------------------

This Third Forbearance Agreement is entered into as of the date and year first
above written.

 

SBARRO, INC. By  

/s/ Nicholas McGrane

 

Name

  

Nicholas McGrane

 

Title

  

Interim President and Chief Executive Officer

SBARRO HOLDINGS, LLC By  

/s/ Nicholas McGrane

 

Name

  

Nicholas McGrane

 

Title

  

Interim President and Chief Executive Officer



--------------------------------------------------------------------------------

Accepted and agreed to.

 

BANK OF AMERICA, N.A., in its capacity as

    Administrative Agent and Lender

By  

/s/ Anthony D. Healey

  Name  

Anthony D. Healey

  Title  

Senior Vice President



--------------------------------------------------------------------------------

ALADDIN CREDIT PARTNERS LLC By    

/s/ Luke Gosselin

  Name    

Luke Gosselin

  Title  

Managing Member

If second signature is required: By  

 

  Name  

 

  Title  

 



--------------------------------------------------------------------------------

ARTUS LOAN FUND 2007-I, LTD.

BABSON CLO LTD. 2003-I

BABSON CLO LTD. 2004-II

BABSON CLO LTD. 2005-I

BABSON CLO LTD. 2006-I

BABSON CLO LTD. 2007-I LOAN STRATEGIES FUNDING LLC

SUFFIELD CLO, LIMITED

By: Babson Capital Management LLC as Collateral Manager By  

/s/ Michael J. Fey

  Name: Michael J. Fey   Title: Director MASSACHUSETTS MUTUAL LIFE INSURANCE
COMPANY MASSMUTUAL ASIA LIMITED BILL & MELINDA GATES FOUNDATION TRUST By: Babson
Capital Management LLC as Investment Adviser By  

/s/ Michael J. Fey

  Name: Michael J. Fey   Title: Director VINACASA CLO, LTD. By: Babson Capital
Management LLC as Collateral Servicer By  

/s/ Michael J. Fey

  Name: Michael J. Fey   Title: Director



--------------------------------------------------------------------------------

DEXTERA By  

/s/ Richard Taylor

  Name  

Richard Taylor

  Title  

Authorized Signatory



--------------------------------------------------------------------------------

Foothill CLO I, Ltd. By:   The Foothill Group, Inc.,   as attorney-in-fact   By
 

/s/ Sanjay Roy

    Name: Sanjay Roy     Title: Director



--------------------------------------------------------------------------------

The Foothill Group, Inc. By  

/s/ Sanjay Roy

  Name: Sanjay Roy   Title: Director



--------------------------------------------------------------------------------

NZC GUGGENHEIM MASTER FUND LIMITED By: Guggenheim Investment Management, LLC, as
Manager   By  

/s/ Michael Damaso

    Name  

Michael Damaso

    Title  

Senior Managing Director

BDIF LLC By: Guggenheim Investment Management, LLC, as Investment Manager   By  

/s/ Michael Damaso

    Name  

Michael Damaso

    Title  

Senior Managing Director



--------------------------------------------------------------------------------

STONE TOWER CREDIT FUNDING I LTD. BY STONE TOWER FUND MANAGEMENT LLC AS ITS
COLLATERAL MANAGER By  

/s/ Michael DelPercio

  Name  

Michael DelPercio

  Title  

Authorized Signatory



--------------------------------------------------------------------------------

XELO VII LIMITED

By: Babson Capital Management LLC as Sub-

Advisor

By  

/s/ Michael J. Fey

  Name: Michael J. Fey   Title: Director GMAM GROUP PENSION TRUST III

By: Babson Capital Management LLC as

Investment Manager

By  

/s/ Michael J. Fey

  Name: Michael J. Fey   Title: Director